DETAILED ACTION

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment received October 27, 2022.  Claims 1, 6, and 8 were amended.  Claims 1-8 are pending.
The rejection of claims 1-8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the last office action is withdrawn due to the amendment received October 27, 2022.
The rejection of claims 1-8 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0123051 A1) in view of Ahn (US 2018/0351113 A1) as set forth in the last office action is withdrawn due to the amendment received October 27, 2022.

Claim Objections
Claim 6 is objected to because of the following informalities:  
In claim 6, bottom of page 11, some of the compounds are unclear, because compound names are superimposed upon the chemical structure.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 3 recites formulas 1-1 to 1-6. The formulas are drawn such that further rings may bond to the main carbazole skeleton at any of the adjacent bonding positions, but parent claim 1 has been limited to only further rings at X2/X3 or X6/X7 adjacent pairs.  Accordingly, claim 3 appears to recite a broader group of compounds than what is now provided for within independent claim 1.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US 2018/0351113 A1) in view of Kim et al. (WO 2016/148390 A1).
Ahn et al. teaches organic light emitting device comprising a mixture of compounds as host material (see par. 49-51).  Ahn teaches compounds of formula 1 (see par. 11) for a light emitting device (see par. 49) that reads upon instant formula 2:

    PNG
    media_image1.png
    254
    442
    media_image1.png
    Greyscale
 (see par. 11-17).
Substitution groups for formula (1) are described at par. 11-17.  Example compounds shown in par. 43 include the substituent moieties of triazine, pyrimidine, and diarylamino per instant claim 5.  Note that at least C-23 compound on page 12 is a position isomer of instant claim 7 “C2-96” and C-48 on page 15 is a position isomer of instant claim 7 “C2-220”, but that general formula (1) provides for substitutions at the same position of the rings as shown in instant C2-96 and instant C2-220.  
The second host material used by Ahn et al. may be any of the known hosts (see par. 51) and Ahn et al. teaches a heteroaryl-containing carbazole-based derivative, but it is not seen where compounds the same as instant claim 6 compounds are specifically shown within an example device.  In analogous art, Kim et al. teaches organic light emitting device comprising a mixture of compounds as host material (see abstract).  A host material may include a formula (1) (see par. 11) and more specifically a formula (3) (see par. 35):

    PNG
    media_image2.png
    222
    314
    media_image2.png
    Greyscale
.
A specifically disclosed compound of the formulas includes “H-6”, which is the same as instant “C1-29” of instant claim 6 (see par. 60-61):

    PNG
    media_image3.png
    212
    172
    media_image3.png
    Greyscale
.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a composition for use in a light emitting device including a host material of formula (1) as taught by Ahn and a Formula (3) host disclosed by Kim et al.  (including specific compound “H-6”).  One would expect formula (3) derivatives taught by Kim et al. to be similarly useful and functional as host material within a light emitting device layered structure as taught by Ahn et al.  Furthermore, case law holds that the selection of a known material based on its suitability for its intended use (i.e., host material) supports prima facie obviousness.  Sinclar & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).  One would expect to achieve an operational device having a light emitting layer including known host materials as taught by Ahn and Kim et al. within instant formulas 1 and 2 with a predictable result and a reasonable expectation of success.
	Regarding claim 8, the discussed host materials as taught by Ahn and Kim et al. are for a light emitting layer of a light emitting device.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786